United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-4234
                                   ___________

Josette C. Teaff,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Arlington Hotel; Cathy Armstrong;      * [UNPUBLISHED]
Michele Boatwright,                    *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: December 30, 1997
                              Filed: January 7, 1998
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Josette C. Teaff appeals the district court&s1 grant of summary judgment to one
defendant and the dismissal of two others in her action brought under Title VII, 42
U.S.C. §§ 2000e - 2000e-17. After a careful review of the record and the parties&
submissions on appeal, we conclude the district court was correct and an extended
discussion is unnecessary. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-